DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 76 in figures 5-6 (Noted: spec says condenser is labeled with number 54).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16 and 18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of copending Application No. 16437405 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the power turbine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  From the instant specification, it looks like the second turbine is the power turbine, therefore Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the second turbine”.
Claim 5 recites the limitation "the power turbine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  From the instant specification, it looks like the second turbine is the power turbine, therefore Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the second turbine”.
Claim 6 recites the limitation "the power turbine" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  From the instant specification, it looks like the second turbine is the power turbine, therefore Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the second turbine”.
Claim 9 recites the limitation "the flow of medium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It’s also unclear if the medium is the first medium or the second medium.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the flow of the first medium”.
Claim 10 recites the limitation "the flow of medium" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It’s also unclear if the medium is the first medium or the second medium.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the flow of the first medium”.
Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the second turbine”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno (US 20170342838).
Regarding claim 1, Bruno teaches an environmental control system of an aircraft ([0034] line 1-2, “an environmental control system of an aircraft”) comprising:
a compressing device (512+514, fig 5) including a compressor (512, fig 5) and a turbine (514, fig 5) “configured to receive a flow of first medium sequentially” (This is intended function.  The first medium is not positively recited as part of the system.  Figure 5 shows fluid flow path for allowing a first fluid medium to flow from inlet 201 to 512 then to turbine 514), and a second turbine (515, fig 5) “configured to receive a flow of second medium” (This is intended function.  The second medium is not positively recited as part of the system.  Fig 5 shows a second fluid medium from inlet 101 capable of flowing to turbine 515 after exiting 
a dehumidification system (162, fig 5.  Noted there’s a typo in figure 5.  The element 160 should be labeled as 162 according to spec [0062] “high-pressure high-temperature air from either the turbine engine or the auxiliary power unit via inlet 101 through the valve V1 enters the primary heat exchanger 120. The primary heat exchanger 120 cools the pressure high-temperature air to nearly ambient temperature to produce cool high pressure air. This cool high pressure air enters the condenser 162, where it is further cooled by air from the turbine 514 of the compressing device 510. Upon exiting the condenser 162, the cool high pressure air enters the water extractor 272 so that moisture in the air is removed.”  This particular passage says fluid from 101 passes through condenser 162.  The condenser is a dehumidification system or device) in fluid communication with the turbine (see fig 5, fluid exits from turbine 154 and enters condenser 162 again); and
a bypass valve (V2) configured to divert the flow of the first medium output from the compressor around the turbine (See fig 5 and [0067] lines 6-8, “This cool medium pressure air is directed by the valve V2 to downstream of the turbine 514 and/or downstream of the condenser 162”.  Fluid is guided to downstream of 162 when V2 is opened).
	Regarding claim 2, Bruno teaches the second medium is provided from a bleed air source including at least one of an engine and an auxiliary power unit of the aircraft ([0046] lines 4-6, “The air supplied to the environmental control system at the inlet 101 can be said to be "bled" from a turbine engine or an auxiliary power unit.”).
a medium is being provided from the inlet 201, the medium can be referred to as fresh outside air”).
Regarding claim 4, Bruno teaches the second medium output from the second turbine (see 112 rejection for interpretation) is exhausted overboard (see fig 5, output from turbine 515 is sent to overboard through shell 119.  Also [0068] last 2 lines say air in shell 110 is sent overboard)
Regarding claim 5, Bruno teaches a ram air circuit (combined structures 120+130+516 in shell 119, fig 5), wherein the second medium output from the second turbine (see 112 rejection for interpretation) is provided to the ram air circuit (Fig 5 shows output from 101 is sent to heat exchanger 120).
Regarding claim 8, Bruno teaches a ram air circuit (combined structures 120+130+516 and shell 119, fig 5) including a ram air duct (shell 119, fig 5) having at least one heat exchanger positioned (heat exchanger 130) therein.
Regarding claim 9, Bruno teaches the at least one heat exchanger is configured to receive the flow of the first medium output from the compressor (see figure 5).
Regarding claim 10, Bruno teaches the at least one heat exchanger includes a first heat exchanger (130, fig 5) and a second heat exchanger (120, fig 5), the first heat exchanger is configured to receive the flow of first medium output from the compressor, and the second heat exchanger is configured to receive the flow of second medium (see figure 5).
Regarding claim 11, Bruno teaches the second heat exchanger is positioned upstream from the second turbine relative to the flow of second medium (see fig 5, fluid from inlet passes through heat exchanger 120 is capable of exiting the cabin and then entering turbine 515).

Regarding claim 15, Bruno teaches the bypass valve is in a closed position during operation in the first mode ([0062]-[0064] talks about in first mode/low altitude operation.  [0064] lines 7-11, “The air exiting the secondary heat exchanger 130 then enters the water extractor 271, where any free moisture is removed, to produce cool medium pressure air.  This cool medium pressure air then enters the turbine 514 through a nozzle”.  Therefore in first mode, bypass valve V2 is in a close position in order for air exiting 271 to flow into turbine 514 as shown in figure 5) and the bypass valve is in an open position during operation in the second mode ([0067] lines 4-8, “In this situation, the air exiting the water extractor 271 is the cool medium pressure air.  This cool medium pressure air is directed by the valve V2 to downstream of the turbine 514 and/or downstream of the condenser 162”.  Therefore in second mode, bypass valve is in an open position in order for medium to flow through bypass valve to downstream of condenser 162.).
Regarding claim 16, Bruno teaches a method (method steps are inherently performed by a person manually operate the components in the system) of operating an environmental control system of an aircraft comprising:
providing a first medium (from inlet 201, fig 5) to the environmental control system including a compressor (512, fig 5) and a turbine (514, fig 5), wherein the first medium is provided to the compressor and the turbine sequentially (Figure 5 shows fluid flow path for a fluid medium from inlet 201 flows to 512 then to turbine 514); and
the compressor 512 receives power from both the bleed air (via turbine 512) and the cabin discharge air (via turbine 515)”) from a second medium (from inlet 101, fig 5) provided to a power turbine (515, fig 5) operably coupled to the compressor to drive the compressor;
wherein in a first mode of operation (when V2 is closed), the first medium “to be provided to a downstream load” (this is intended function.  The downstream load is not positively recited.) is output from the turbine (when V2 is closed, the first medium from 201 flows to turbine 514) and in a second mode of operation (when V2 is open), at least a portion of the first medium “to be provided to a downstream load” (this is intended function.  The downstream load is not positively recited.) bypasses the turbine (when V2 is open, fluid from 201 bypasses turbine 514 and flow to downstream of turbine 514).
Regarding claim 17, Bruno teaches the environmental control system is transformed from the first mode of operation to the second mode of operation by opening a bypass valve (V2, fig 5).
Regarding claim 18, Bruno teaches in a third mode of operation (when V5 is open in figure 5), at least a portion of the first medium output from the compressor is provided to the power turbine (when V5 is opened, fluid from 201 travels through cabin 102 and out of cabin in flow F2 and flow F3 into power turbine 515).
Regarding claim 19, Bruno teaches the environmental control system is transformed from the first mode of operation to the third mode of operation by opening a second bypass valve (valve V5, fig 5).
Regarding claim 20, Bruno teaches the second medium to the environmental control system includes drawing bleed air ([0046] lines 4-6, “The air supplied to the environmental control system at the inlet 101 can be said to be "bled" from a turbine engine or an auxiliary power unit.”) from an engine of the aircraft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US 20170342838.  Hereinafter Bruno ‘838) in view of Bruno (US 20170341759.  Hereinafter Bruno ‘759).
Regarding claim 6, Bruno ‘838 teaches all the limitations of claim 1. 
Bruno ‘838 fails to teach the second turbine is a dual entry turbine having a first inlet and a second inlet.
Bruno ‘759 teaches a turbine (113, fig 1) being a dual entry turbine ([0058] lines 5-6, “The turbine 113 can be a dual entry turbine that includes a plurality of inlet gas flow paths”) having a first inlet and a second inlet (dual entry implies two inlets)
It would have been obvious at the time of filing to modify Bruno ‘838 as taught by Bruno ‘759 by substituting the second turbine with a dual entry turbine in order to provide an additional entry for a different fluid flow into the turbine so that the turbine can utilize different fluid to generate more power.
Regarding claim 7, Bruno ‘838 in view of Bruno ‘759 teaches at least a portion of the flow of first medium output from the compressor is selectively provided (Bruno ‘759 figure 1 .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US 20170342838) in view of Kim (US 20130316633).
Regarding claim 13, Bruno teaches all the limitations of claim 12.
Bruno fails to teach the environmental control system is operable in the first mode when an ambient temperature is at or above a design point of the environmental control system.
Kim teaches a system (system shown in fig 1) operable in a first mode (reduce temperature in S702, fig 6) when an ambient temperature is at or above a design point of the system (S602 when outside air temperature is above a predetermined temperature)
It would have been obvious at the time of filing to modify Bruno in view of Kim by operating the system to control cabin/inside temperature based on whether or not an ambient temperature is above a design point (a predetermined temperature) in order to allow users to set a desired predetermined temperature so that the system can automatically control the cabin temperature in response to an ambient temperature change.
Regarding claim 14, Bruno teaches all the limitations of claim 12.
Bruno fails to teach the environmental control system is operable in the second mode when an ambient temperature is below a design point of the environmental control system.

It would have been obvious at the time of filing to modify Bruno in view of Kim by operating the system to control cabin/inside temperature based on whether or not an ambient temperature is below a design point (a predetermined temperature) in order to allow users to set a desired predetermined temperature so that the system can automatically control the cabin temperature in response to an ambient temperature change.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KO-WEI LIN/Examiner, Art Unit 3762